Citation Nr: 0111076	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  98-13 652 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest pain.  

2.  Entitlement to service connection for an organic brain 
disorder.  

3.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1966 to August 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO in part denied the 
claims of service connection for a disorder manifested by 
chest pain, an organic brain disorder, and peripheral 
neuropathy.  The appellant disagreed and this appeal ensued.  


REMAND

The appellant contends that service connection should be 
established for a disorder manifested by chest pain, an 
organic brain disorder, and peripheral neuropathy, all 
related to his exposure to herbicide agents while serving in 
Vietnam.  See 38 C.F.R. § 3.309(e) (presumptive service 
connection for certain diseases linked to herbicide-agent 
exposure); Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994) (appellant is not precluded from establishing service 
connection with proof of actual direct causation).  

When the appellant filed his claim, the law and regulations 
in effect required him to reopen his claim and then submit 
competent evidence of a well-grounded, or plausible, claim 
before VA had a duty to assist him in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The RO in May 1997 denied the claim involving 
peripheral neuropathy as not well grounded, in accord with 
the law and regulations then in effect.  Recently, though, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminating the requirement of submitting evidence of a well-
grounded claim and extensively revising VA's duty to assist 
the appellant in this claim.  The RO has not developed the 
claim in accordance with either the old or new versions of 
the duty to assist, and it is not clear that further 
assistance by the VA to the appellant pursuant to this 
enactment would be unproductive.  

As for the claims involving a disorder manifested by chest 
pain and a brain disorder, the RO denied the claims "on the 
merits" in May 1997.  However, since that time, the "duty 
to assist" obligation has changed as noted above.  Under the 
new requirements, which are more beneficial to the appellant, 
VA must: provide the appellant with application forms and 
notify him of an incomplete application; provide him with 
notice of required information and evidence necessary to 
substantiate the claim; make reasonable efforts to assist him 
in obtaining evidence necessary to substantiate the claim; 
make every reasonable effort to obtain relevant records 
(including private, VA, and other Federal agency records) 
that are adequately identified; and, in appropriate cases, 
provide a medical examination or opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (effective November 9, 2000 and to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A); compare 
38 U.S.C.A. § 5107 (West 1991) (setting forth duty to assist 
requirements effective prior to November 9, 2000).  
Specifically, concerning all three claims here at issue, the 
record does not show that the appellant has been afforded VA 
examinations to assess the nature and etiology of his claimed 
disabilities.  

The case is REMANDED for the following development:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained and that 
the appellant undergoes VA examinations 
to determine the nature and etiology of 
his claimed disabilities.  All 
development attempted should be 
documented in the claims file and all 
applicable records obtained should be 
associated with the claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester  
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




